

117 HR 5051 IH: To designate the Little Wekiva River as a scenic river, and for other purposes.
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5051IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Mrs. Murphy of Florida introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Little Wekiva River as a scenic river, and for other purposes.1.Little Wekiva RiverSection 3(a)(162) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(162)) is amended—(1)in the heading, by striking and Black Water Creek and inserting Black Water Creek, and Little Wekiva River;(2)in the matter preceding subparagraph (A), by striking 41.6-mile and inserting 45.4-mile; and(3)by adding at the end the following subparagraph:(D)Little Wekiva RiverThe 3.8 miles from the confluence of the Wekiva River and Little Wekiva River to the end of Ibis Road in Longwood, Florida, to be administered as a scenic river. .